Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 12/17/2021 is persuasive and therefore a new ground rejection has been set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Nawfal (US 20190058952 A1).
Regarding claims 1 and 15, Nawfal (US 20190058952 A1) discloses a device comprising: a microphone; 
a sidetone filter (Nawfal, Fig. 3, item 7) configured to: receive an audio signal from the microphone (Nawfal, Fig. 3, item 4), the audio signal comprising ambient noise and a voice of a user of the device (Nawfal, Fig. 3, item 10; ¶ [0032]: “ The feed forward ANC subsystem 10 may be enabled during a phone call for example, to enable the wearer (a “near end user” during the call) to better hear a far end user's voice that is in a downlink communications audio signal (also referred to as a playback signal) which is also driving the earpiece speaker ”); and 
filter at least a portion of the ambient noise from the audio signal to generate a sidetone signal (Nawfal, Fig. 3, item 7; ¶ [0035]: “a number of sidetone filters, and multiplexor circuitry that is to route the microphone signals through the sidetone filters, respectively, during a sidetone mode of operation”); and 
a processor configured to: determine a level of the ambient noise in the audio signal from the microphone received by the sidetone filter (Nawfal, Fig. 3, items 7, 13 and 15; ¶ [0035]: “the sidetone filters, and the speaker driver signal produced by the summing unit contains some amounts of the both the transparency signal and the anti-noise signal. The relative amounts of these two may be determined by an oversight processor”); and 
dynamically adjust a gain applied to the sidetone signal based on the level of the ambient noise (Nawfal, Fig. 3, items 7, 9 and 15; ¶ [0036]: “analysis by the oversight processor may also be used by it to adjust or set the gain of the first gain block”).  
Regarding claim 2, Nawfal discloses all the limitations of clam 1.
Nawfal further discloses a device, wherein the processor is configured to dynamically estimate the level of the ambient noise and increase the gain applied to the sidetone signal when the level of the ambient noise is below a first predefined threshold (Nawfal, Fig. 3, items 9 and 15; ¶ [0036]: “The compressor … may increase dynamic range (expansion) during an assisted hearing mode of operation… the compressor may be adjustable (e.g. threshold, gain ratio (level), and attack and release intervals) and this, along with the scalar gain provided by the first gain block 9, may be set by the oversight processor, based on the latter's analysis of the ambient sound through the exterior microphones, … processor  may also be used by it to adjust or set the gain of the first gain block 9 ”, block 9 corresponds to sidetone ) . 
 Regarding claims 3, Nawfal discloses all the limitations of clam 1.
Nawfal further discloses a device, wherein the processor is configured to dynamically estimate the level of the ambient noise and decrease the gain applied to the sidetone signal when the level of the ambient noise is above a second predefined threshold (Nawfal, Fig. 3; ¶ [0033-0036]: “The compressor can reduce dynamic range… An operating profile or compression/expansion profile of the compressor 16 may be adjustable (e.g. threshold, gain ratio, and attack and release intervals) and this, along with the scalar gain provided by the first gain block 9, may be set by the oversight processor 15, based on the latter's analysis of the ambient sound through the exterior microphones ”) .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Denda (US 20220086574 A1).
Regarding claim 9, Denda (US 20220086574 A1) discloses a device comprising: 
a microphone (Denda, Fig. 1, item FF_MIC) ; 
a filter configured to: 
receive an audio signal from the microphone, the audio signal comprising ambient noise and one or more sounds (Denda, claim 3: “an ambient sound source creating the ambient noise and an eardrum exposed to the speaker, and the audio processor is configured to determine the filter transfer function by compensating for the acoustic transfer functions”); and 
filter at least a portion of the ambient noise from the audio signal (Denda, Abstract: “The filter is configured to provide a system output signal by filtering the input signal depending on the filter function”); and 
a processor configured to: 
determine a level of the ambient noise in the audio signal received by the filter (Denda, ¶ [0054]: “the amount of damping or negative gain in the stop band is adjustable. In the pass band(s), the gain of the transfer function is usually constant or close to 0 dB, but can also be increased by the user to amplify the environmental noise”); and 
dynamically control operational characteristics of the filter based on the ambient noise (Denda, ¶ [0019]: “the audio processor may determine a set of filter coefficients which, in turn, can be used to adjust the filter function so that the predetermined target transfer function can be realized by the audio system”). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Denda (US 20220086574 A1), and further in view of Nawfal (US 20190058952 A1).
Regarding claims 10, Denda discloses all the limitations of clam 9.
However, Duda fails to discose a device, wherein the processor is configured to dynamically estimate the level of the ambient noise and decrease the gain applied to the sidetone signal when the level of the ambient noise is above a second predefined threshold .
In an analogous field of endeavor, Nawfal discloses a device, wherein the processor is configured to dynamically estimate the level of the ambient noise and decrease the gain applied to the sidetone signal when the level of the ambient noise is above a second predefined threshold (Nawfal, Fig. 3; ¶ [0033-0036]: “The compressor can reduce dynamic range… An operating profile or compression/expansion profile of the compressor 16 may be adjustable (e.g. threshold, gain ratio, and attack and release intervals) and this, along with the scalar gain provided by the first gain block 9, may be set by the oversight processor 15, based on the latter's analysis of the ambient sound through the exterior microphones ”) . 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine Nawfal with Denda to provide reduced dynamic range.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable
over Denda (US 20220086574 A1), and further in view of Kim (US 20160323454
A1).
Regarding claim 13, Denda discloses all the limitations of claim 9.
	However, Denda fails to disclose a device, wherein the device comprises a headphone and the voice comprises a self-voice (sidetone) of the user while being on a phone call.
	In an analogous field of endeavor, Kim discloses a device, wherein the device comprises a headphone and the voice comprises a self-voice (sidetone) of the user while being on a phone call (Kim, Fig. 2, items 240 and 262; ¶ [0033]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine Kim with Denda to provide headphone with near end  sidetone detection.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable
over Nawfal (US 20190058952 A1), and further in view of Kim (US 20160323454
A1).
Regarding claims  5, Nawfal discloses all the limitations of claims 1 and 9 respectively.
	However, Nawfal fails to disclose a device, wherein the device comprises a headphone and the voice comprises a self-voice (sidetone) of the user while being on a phone call.
	In an analogous field of endeavor, Kim discloses a device, wherein the device comprises a headphone and the voice comprises a self-voice (sidetone) of the user while being on a phone call (Kim, Fig. 2, items 240 and 262; ¶ [0033]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine Kim with Nawfal to provide headphone with near end  sidetone detection.
 	Regarding claim 6, the combination of Nawfal, and Kim discloses all the
limitations of claim 5.
Nawfal discloses a device, wherein the microphone comprises a plurality of microphones embedded in the headphone (Nawfal, Fig. 2, item 4).
  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable
over Denda (US 20220086574 A1), and further in view of Gauger (US
20150271602 A1).
Regarding claim 11, Denda discloses all the limitation of claim 9.
However, Denda fails to disclose a device, wherein the processor is further
configured to dynamically estimate a level and a frequency spectrum of the ambient
noise and adjust the operational characteristics of the filter based the estimated level
and frequency spectrum of the ambient noise.
In an analogous field of endeavor, Gauger discloses a device, wherein the
processor is further configured to dynamically estimate a level and a frequency
spectrum of the ambient noise and adjust the operational characteristics of the filter
based the estimated level and frequency spectrum of the ambient noise (Gauger, ¶
[0006]: “a signal processor configured to apply filters and control gains” and ¶
[0059]: “filter selection may also be automatic, in response to ambient noise
spectrum or level… if the ambient noise is generally quiet or generally broad-
spectrum, a broad-spectrum hear-through filter may be selected, but if the
ambient noise has a high signal content at a particular frequency range…that
range may be cancelled more than providing ambient naturalness would call for.”)
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to combine Gauger with Nawfal to
eliminate the occlusion effect in ANR headphones and to provide natural hear-through
in active noise reducing headphones.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
Denda (US 20220086574 A1), and further in view of Kaskari (US 20180182411
A1).
Regarding claim 12, Denda discloses all the limitations of claim 9.
However, Denda fails to disclose a device, wherein the operational characteristics of the filter include a mid-band frequency and a bandwidth.
In an analogous field of endeavor, Kaskari (US 20180182411 A1) discloses a
device, wherein the operational characteristics of the filter include a mid-band frequency
and a bandwidth (Kaskari, ¶ [0034]: “multi-channel linear prediction filters, and
estimates the filter for each frequency band independently.”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to combine Kaskari with Nawfal to
enhance speech.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over
Nawfal (US 20190058952 A1), and further in view of Fink (US 20180357996 A1).
Regarding claim 16, Nawfal discloses all the limitations of claim 15.
However, Nawfal fails to disclose comprising dynamically estimating a
frequency spectrum of the ambient noise and adjusting operational characteristics of a
filter used for the filtering based on the estimated level and frequency spectrum of the
ambient noise.
In an analogous field of endeavor, Fink discloses a method comprising
dynamically estimating a level of the ambient noise and adjusting a gain of a gain stage
that amplifies the filtered audio signal based on the estimated level of the ambient noise
(Fink, Fig. 9, item 904; ¶ [0137]: it was determined “that ambient noise signal 904 had
a power level of about 10 dB” and in the spirit of claim 7: “the audio processing unit is further adapted to modify the next audio output by increasing or decreasing an amplitude of the next audio output based on a magnitude of the digitized ambient noise sound.”).
Therefore, it would have been obvious to one with ordinary skill in the art to
combine Fink with Nawfal to control the gain of the filtered ambient noise.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over
Nawfal (US 20190058952 A1), in view of Fink (US 20180357996 A1) and further in
view of Gauger (US 20150271602 A1).
Regarding claim 17, the combination of Nawfal, and Fink discloses all the
limitation of claim 16.
However, the combination of Nawfal, and Fink fails to disclose a device,
wherein the processor is further configured to dynamically estimate a level and a
frequency spectrum of the ambient noise and adjust the operational characteristics of
the filter based the estimated level and frequency spectrum of the ambient noise.
In an analogous field of endeavor, Gauger discloses a device, wherein the
processor is further configured to dynamically estimate a level and a frequency
spectrum of the ambient noise and adjust the operational characteristics of the filter
based the estimated level and frequency spectrum of the ambient noise (Gauger, ¶
[0006]: “a signal processor configured to apply filters and control gains” and ¶
[0059]: “filter selection may also be automatic, in response to ambient noise
spectrum or level… if the ambient noise is generally quiet or generally broad-
spectrum, a broad-spectrum hear-through filter may be selected, but if the
ambient noise has a high signal content at a particular frequency range…that range may be cancelled more than providing ambient naturalness would call for.”)
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to add Gauger to the combination of
Nawfal, and Fink to eliminate the occlusion effect in ANR headphones and to provide
natural hear-through in active noise reducing headphones.

Allowable Subject Matter
Claims 4, 7-8, 14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654